Case 2:20-cv-02084-GW-RAO Document 10 Filed 09/08/20 Page 1 of 1 Page ID #:68



  1

  2

  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10

 11    NEWELL COOPER,                        Case No. CV 20-02084-GW (RAOx)
 12                     Plaintiff,
 13         v.                               JUDGMENT
 14    UNITED STATES OF AMERICA,
 15                     Defendant.
 16
           In accordance with the Order Dismissing Complaint issued concurrently
 17
      herewith, IT IS ORDERED AND ADJUDGED that this action is DISMISSED.
 18

 19
      DATED: September 8, 2020
 20                                      ________________________________________
 21                                      GEORGE H. WU
                                         UNITED STATES DISTRICT JUDGE
 22

 23

 24

 25

 26

 27

 28
